Citation Nr: 1526205	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  12-31 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for arthritis of the arms.

2. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for arthritis of the hands.

3. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for fibromyalgia.

4. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for headaches.

5. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

6. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an unspecified muscle disability.

7. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for limited eye sight.

8. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for depression.

9. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of circumcision.

10. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.

11. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for sinusitis.

12. Entitlement to service connection for sinusitis.

13. Entitlement to service connection for arthritis of the shoulders.

14. Entitlement to service connection for an anxiety disorder.

15. Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to August 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the RO.  

The Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) in a video-conference hearing in April 2015; a transcript of the hearing is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a stomach disability (claimed ulcers) and entitlement to service connection for hypertension have been raised by the record in an April 2015 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. In an August 2009 rating decision, the RO denied service connection for arthritis of the arms; he did not appeal this decision.  New and material evidence was not received within one year of notification.  

2. The material added to the claims files subsequent to the August 2009 rating decision does not include evidence that relates to an unestablished fact necessary to substantiate the claim or that is more than cumulative or redundant of that previously considered. 

3. In an August 2009 rating decision, the RO denied service connection for arthritis of the hands; he did not appeal this decision.  New and material evidence was not received within one year of notification.  

4. The material added to the claims files subsequent to the August 2009 rating decision does not include evidence that relates to an unestablished fact necessary to substantiate the claim or that is more than cumulative or redundant of that previously considered. 

5. In an August 2009 rating decision, the RO denied service connection for fibromyalgia; he did not appeal this decision.  New and material evidence was not received within one year of notification.  

6. The material added to the claims files subsequent to the August 2009 rating decision does not include evidence that relates to an unestablished fact necessary to substantiate the claim or that is more than cumulative or redundant of that previously considered. 

7. In an August 2009 rating decision, the RO denied service connection for headaches; he did not appeal this decision.  New and material evidence was not received within one year of notification.  

8. The material added to the claims files subsequent to the August 2009 rating decision does not include evidence that relates to an unestablished fact necessary to substantiate the claim or that is more than cumulative or redundant of that previously considered. 

9. In an August 2009 rating decision, the RO denied service connection for PTSD; he did not appeal this decision.  New and material evidence was not received within one year of notification.  

10. The material added to the claims files subsequent to the August 2009 rating decision does not include evidence that relates to an unestablished fact necessary to substantiate the claim or that is more than cumulative or redundant of that previously considered. 

11. In an August 2009 rating decision, the RO denied service connection for an unspecified muscle disability; he did not appeal this decision.  New and material evidence was not received within one year of notification.  

12. The material added to the claims files subsequent to the August 2009 rating decision does not include evidence that relates to an unestablished fact necessary to substantiate the claim or that is more than cumulative or redundant of that previously considered. 

13. In an August 2009 rating decision, the RO denied service connection for limited eye sight; he did not appeal this decision.  New and material evidence was not received within one year of notification.  

14. The material added to the claims files subsequent to the August 2009 rating decision does not include evidence that relates to an unestablished fact necessary to substantiate the claim or that is more than cumulative or redundant of that previously considered. 

15. In an August 2009 rating decision, the RO declined to reopen a claim for entitlement to service connection for depression; he did not appeal this decision.  New and material evidence was not received within one year of notification.  

16. The material added to the claims files subsequent to the August 2009 rating decision does not include evidence that relates to an unestablished fact necessary to substantiate the claim or that is more than cumulative or redundant of that previously considered. 

17. In an August 2009 rating decision, the RO declined to reopen a claim for entitlement to service connection for residuals of a circumcision; he did not appeal this decision.  New and material evidence was not received within one year of notification.  

18. The material added to the claims files subsequent to the August 2009 rating decision does not include evidence that relates to an unestablished fact necessary to substantiate the claim or that is more than cumulative or redundant of that previously considered. 

19. In an August 2009 rating decision, the RO declined to reopen a claim for entitlement to service connection for a back disability; he did not appeal this decision.  New and material evidence was not received within one year of notification.  

20. The material added to the claims files subsequent to the August 2009 rating decision does not include evidence that relates to an unestablished fact necessary to substantiate the claim or that is more than cumulative or redundant of that previously considered. 

21. In an August 2009 rating decision, the RO denied service connection for sinusitis; he did not appeal this decision.  New and material evidence was not received within one year of notification.  

22. The material added to the claims files subsequent to the August 2009 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim or that is more than cumulative or redundant of that previously considered. 

23. Sinusitis was not manifest during service.  Sinusitis is not attributable to service.

24. The Veteran's arthritis of the shoulders is not related to service; arthritis of the shoulders was not manifest in service or within one year of separation.

25. Anxiety disorder was not manifest during service.  Anxiety disorder is not attributable to service.

26. The Veteran's cervical spine disability is not related to service; arthritis of the cervical spine was not manifest in service or within one year of separation.


CONCLUSIONS OF LAW

1. The August 2009 rating decision that denied service connection for arthritis of the arms is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

2. The evidence received subsequent to the August 2009 decision is not new and material and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

3. The August 2009 rating decision that denied service connection for arthritis of the hands is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

4. The evidence received subsequent to the August 2009 decision is not new and material and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

5. The August 2009 rating decision that denied service connection for fibromyalgia is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

6. The evidence received subsequent to the August 2009 decision is not new and material and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

7. The August 2009 rating decision that denied service connection for headaches is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

8. The evidence received subsequent to the August 2009 decision is not new and material and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

9. The August 2009 rating decision that denied service connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

10. The evidence received subsequent to the August 2009 decision is not new and material and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

11. The August 2009 rating decision that denied service connection for an unspecified muscle disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

12. The evidence received subsequent to the August 2009 decision is not new and material and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

13. The August 2009 rating decision that denied service connection for limited eye sight is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

14. The evidence received subsequent to the August 2009 decision is not new and material and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

15. The August 2009 rating decision that declined to reopen a claim for entitlement to service connection for depression is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

16. The evidence received subsequent to the August 2009 decision is not new and material and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

17. The August 2009 rating decision that declined to reopen a claim for entitlement to service connection for residuals of a circumcision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

18. The evidence received subsequent to the August 2009 decision is not new and material and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

19. The August 2009 rating decision that declined to reopen a claim for entitlement to service connection for a back disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

20. The evidence received subsequent to the August 2009 decision is not new and material and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

21. The August 2009 rating decision that denied service connection for sinusitis is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

22. The evidence received subsequent to the August 2009 decision is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

23. Sinusitis was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

24. A shoulder disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

25. Anxiety disorder was not incurred in or aggravated by. 38 U.S.C.A. §§ 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

26. A cervical spine disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). With respect to claims to reopen, VA must provide notice that describes what constitutes new and material evidence to reopen a previously denied claim. 

The duty to notify in this case was satisfied by letter sent to the Veteran in April 2010. The claims were last adjudicated in October 2012.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims on appeal herein decided. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal herein decided.  

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, during the April 2015 Board hearing, the undersigned Acting VLJ identified the issues on appeal, explained the concept of service connection and asked questions designed to elicit relevant evidence. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Laws and Regulations- New and Material

Generally, a claim that has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

The RO previously denied the Veteran's claims of service connection for depression, residuals of a circumcision and a back disability in a July 2005 decision.  In particular, the RO found that though the Veteran had a current back disability, he did not present evidence that established a link between his current disability and his period of service. With respect to the Veteran's claims for entitlement to service connection for depression and residuals of a circumcision, the RO found that there was no evidence of current disabilities related thereto. 

The evidence of record at the time of the July 2005 denial included the Veteran's service treatment records and VA treatment records dated from November 2003 to April 2005. The Veteran was informed of this decision and apprised of his appellate rights, but he did not file a timely appeal.  Therefore, the July 2005 rating decision became final. 38 C.F.R. § 20.1103. 

The Veteran requested that his claims be reopened. In the October 2008 rating decision, the RO declined to reopen the Veteran's claim for entitlement to service connection for a back disability. The RO found that the Veteran, again, failed to present evidence that established a link between his current disability and service. The RO did reopen the claims of service connection for depression and residuals of a circumcision, finding that the evidence demonstrated that the Veteran had depression and erectile dysfunction. However, the RO continued to deny the claims finding that the evidence did not establish a relationship between the disabilities and the Veteran's period of service.   

With respect to the claims for depression and residuals of a circumcision, the evidence of record at the time of the October 2008 denial included the Veteran's service treatment records and VA treatment records dated from March 2005 to April 2008. The Veteran was informed of this decision and apprised of his appellate rights, but he did not file a timely appeal.  Therefore, the October 2008 rating decision became final. 38 C.F.R. § 20.1103. 

In an August 2009 decision, the RO denied the Veteran's claims of entitlement to service connection for limited eye sight, headaches, PTSD, fibromyalgia, unspecified muscle condition, sinusitis, arthritis of the hands, arthritis of the arms and arthritis of the shoulders. The RO also declined to reopen the Veteran's claims for entitlement to service connection for a back disability, residuals of circumcision and depression. The RO found that the Veteran did not present evidence that established a link between his current limited eye sight, PTSD and unspecified muscle disabilities and his period of service. The RO also found that there was no evidence of current headaches, fibromyalgia, sinusitis, arthritis of the hands, arthritis of the arms, and arthritis of the shoulders disabilities. With respect to the claims to reopen, the RO continued to find that the evidence did not establish a relationship between the disabilities and the Veteran's period of service. 

The evidence of record at the time of the August 2009 denial of the claims included the Veteran's service treatment records, a November 2008 private facility treatment statement, VA treatment records dated from August 2008 to November 2008, the Veteran's service personnel file, July 2009 VA memorandum regard the Veteran's service stressors and the October 2008 rating decision. The Veteran was informed of this decision and apprised of his appellate rights, but he did not file a timely appeal.  Therefore, the August 2009 rating decision became final. 38 C.F.R. § 20.1103. 

In April 2010, the Veteran requested that his claim be reopened.  With respect to the Veteran's request to reopen claims for entitlement to service connection for arthritis of the arms, arthritis of the hands, fibromyalgia, headaches, PTSD, an unspecified muscle disability, limited eye sight, depression, residuals of circumcision and a back disability, the evidence received since the August 2009 rating decision includes various lay statements submitted by the Veteran and his April 2015 testimony before the undersigned Acting VLJ reiterating his assertions that his disabilities manifest during service. However, the Board finds that the statements and his hearing testimony are cumulative in nature and repetitive of his previous assertions. These added general lay statements and hearing testimony are cumulative of the prior claim and pleadings. The more recent VA treatment records in this appeal do not serve to support his lay assertions that he has current arthritis of the arms, arthritis of the hands, fibromyalgia, headaches, PTSD, an unspecified muscle disability, limited eye sight, depression, residuals of circumcision and a back disability that onset during service or as a result of disease or injury incurred therein.  Such evidence is not material.  The fact that he has PTSD, an unspecified muscle disability, limited eye sight, depression, erectile dysfunction (residuals of circumcision) and a back disability had been established previously, such evidence is cumulative. Further, the record continues to demonstrate no evidence of current arthritis of the arms, arthritis of the hands, fibromyalgia and headaches.

Accordingly, the Board finds that new and material evidence has not been presented to reopen these previously denied claims of service connection. 

With respect to the Veteran's request to reopen a claim for entitlement to service connection for sinusitis, the evidence received since the August 2009 rating decision includes various lay statements submitted by the Veteran, his April 2015 testimony before the undersigned Acting VLJ and VA treatment records (documenting impressions of sinusitis). This evidence is not cumulative and redundant of the evidence previously considered, as there had been no documented diagnosis of sinusitis. The Board must also presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence. See Justus, 3 Vet. App. at 513. Therefore, the Board finds that this new evidence (the lay statements, hearing testimony and VA treatment records) relates to an unestablished fact necessary to substantiate the claims. Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for sinusitis.  

Laws and Regulations- Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113. 38 C.F.R. §§ 3.307, 3.309.

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology is required. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, arthritis is a chronic disease. 38 U.S.C.A. § 1101. The appellant has arthritis (spurring) of the lumbar and cervical spines. 
 
Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Analysis

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disabilities for which he claims entitlement to service connection are the result of participation in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Further, while the Board is aware that the August 2009 rating decision addressed the issues of entitlement to service connection for arthritis of the shoulders, anxiety disorder and a cervical spine disability, new and material evidence regarding these claims was received prior to the expiration of the appeal period. Accordingly, these claims are addressed on a direct service connection basis.  See 38 C.F.R. § 3.156(b).

Here, the Veteran's service treatment records show no complaints or findings of sinusitis, arthritis of the shoulders, anxiety disorder or a cervical spine disability. 

Subsequent to service, VA medical records verify that the Veteran has current sinusitis, arthritis of the shoulders, anxiety disorder and cervical spine disabilities. To that end, an October 2006 VA primary care treatment record documents a diagnosis of anxiety disorder. A June 2009 shoulder x-ray report documents mild osteoarthritis of the right AC joint and minimal on the left. A July 2010 spine x-ray report documents degenerative anterior osteophytes of visible lower cervical spine. A March 2014 VA treatment record documents a diagnosis of sinusitis. Thus, the remaining question is whether the current disabilities are related to service.  

On this record, the Board finds that service connection for the current sinusitis, anxiety, shoulder and cervical spine disabilities is not warranted. Though the Veteran has current disabilities, the evidence does not serve to link the onset of the current sinusitis, anxiety, shoulder and cervical spine disabilities to disease or injury sustained during a period of service. The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). There is no evidence or opinion that even suggests that there exists a competent relationship, or nexus, between the current sinusitis, anxiety, shoulder and cervical spine disabilities and the Veteran's active service. 

To that end, the Board acknowledges the Veteran was not afforded a VA examination.  On the facts of this case, however, an examination is not required. VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claim does not meet these requirements for obtaining a VA medical opinion. Because the weight of the evidence demonstrates no cervical spine, psychiatric, shoulder, or nasal dysfunction or disease in service, and that symptoms of sinusitis, anxiety, shoulder and cervical spine disabilities were not present in service or for many years thereafter, no examination is required.  The service treatment records do not reflect problems related to these disabilities in service and there is no credible lay evidence or medical evidence which relates claimed sinusitis, anxiety, shoulder and cervical spine disabilities to service. Absent evidence that indicates that the Veteran has a current claimed disability related to an injury or symptoms in service, the Board finds that an additional VA examination or opinion is not necessary for disposition of the claim. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) .   

Additionally, to the extent that the Veteran has arthritis of the shoulders and/or cervical spine, the Board notes that there is no evidence of arthritis of the shoulder or spine shown in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). No examiner at the time, or since, has established that there was a finding sufficient to establish arthritis during service. In sum, characteristic manifestations sufficient to identify the disease (arthritis) entity were not noted. Additionally, there is no assertion of continuity of or evidence of arthritis within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The only other evidence of record supporting this claim is the various general lay assertions.  In this case, the Board finds that the Veteran was competent to state that he has sinusitis, anxiety, shoulder and cervical spine disabilities as such is confirmed by the record.  However, he is a lay person and is not shown to be competent to provide an opinion that his sinusitis, anxiety, shoulder and cervical spine disabilities were due to disease or injury of service origin. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

For the foregoing reasons, the Board finds that the claims of entitlement to service connection for sinusitis, anxiety, shoulder and cervical spine disabilities must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

 
ORDER

The application to reopen a claim for service connection for arthritis of the arms is denied.

The application to reopen a claim for service connection for arthritis of the hands is denied.

The application to reopen a claim for service connection for fibromyalgia is denied.

The application to reopen a claim for service connection for headaches is denied.

The application to reopen a claim for service connection for PTSD is denied.

The application to reopen a claim for service connection for an unspecified muscle disability is denied.

The application to reopen a claim for service connection for limited eye sight is denied.

The application to reopen a claim for service connection for depression is denied.

The application to reopen a claim for service connection for residuals of circumcision is denied.

The application to reopen a claim for service connection for a back disability is denied.

The application to reopen a claim for service connection for sinusitis is granted.

Entitlement to service connection for a sinusitis is denied. 

Entitlement to service connection for arthritis of the shoulders is denied.

Entitlement to service connection for an anxiety disorder is denied. 

Entitlement to service connection for a cervical spine disability is denied.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


